DETAILED ACTION
Election/Restrictions
Claims 1-3, 5, 6, and 8-18 are allowable. Claim 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on July 19, 2021, is hereby withdrawn and claim 18 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 18, line 14, it appears as though “and” should be deleted.
Allowable Subject Matter
Claims 1-3, 5, 6, and 8-18 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a flexible microwave ablation antenna, comprising: a radiator for transmitting microwave for ablation; a coaxial cable for propagating said microwave for ablation generated by a microwave generator to said radiator; wherein said flexible microwave ablation antenna is bendable and has a minimum curvature radius of 10 mm to 80 mm; wherein an annular composite structure is disposed around a periphery of said coaxial cable so as to suppress electromagnetic wave from propagating along said coaxial cable in a reverse direction; wherein said annular composite structure comprises an annular non-metallic layer and an annular metallic layer surrounding said annular non-metallic layer, said annular metallic layer being electrically insulated from said coaxial cable; and wherein said annular metallic layer has a length in a range of one quarter to three quarters of a wavelength of said microwave transmitted by said flexible microwave ablation antenna and propagated in tissue; wherein the coaxial cable comprises a metal braided layer, the metal braided layer comprises an end, the annular metallic layer comprises two opposite ends, and in a direction along the coaxial cable, the end of the metal braided layer is located between the two opposite ends of the annular metallic layer” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2011/0066144 and U.S. 10,987,152, which both teach a similar device comprising some of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “coaxial cable” and “annular composite structure”, especially the specifically-claimed relationship therebetween.  No other pertinent prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794